DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 2019/0066672).
With respect to claim 1 (similarly claims 6-7 Figs 10, 12-13 and [0275]), Wood teaches an agent control device (e.g. audio responsive electronic device 122 Fig 1 [0058]) capable of executing a plurality of agents (e.g. capable of executing a plurality of digital assistants 180 as suggested in [0058], see also Figs 10, 13 [013], [0201]-[0203], [0219]), the agent control device comprising a processor (e.g. audio responsive electronic device 122 Fig 1 includes processor 184 [0059]) and the processor being configured to: 
output information from an agent that is being executed (e.g. output information from SIRI that is being executed, as suggested in Fig 10 [0227]-[0230]) to a reporting section (e.g. to speaker 190 and/or display 104, as suggested in [0227]); and 
change a reporting style of the reporting section for each of the agents (e.g. overruling the selected digital assistant 180 [0102]-[0103] suggest change a reporting style of the reporting section for each of the agents i.e. each of AMAZON ALEXA. SIRI, CORTANA, GOOGLE ASSISTANT disclosed in [0201]-[0202], [0219] would change a reporting style of their reporting section).
Note: even though voice platform 192 is performing the overruling in [0102]-[0103], it would have been to people having ordinary skill in the art to modify Fig 1 such that audio electronic 122 includes voice platform 192. This modification would allow to system as a whole to be simpler by limiting the number of devices in the system, thus avoiding overheating in the system.
With respect to claim 2, Wood teaches the agent control device of claim 1, wherein: the reporting section includes a speaker (e.g. speaker 190 [0227]); and the processor is configured to change a speech style for each of the agents (e.g. overruling the selected digital assistant 180 [0102]-[0103] suggest change a speech style for each of the agents i.e. each of AMAZON ALEXA. SIRI, CORTANA, GOOGLE ASSISTANT disclosed in [0201]-[0202], [0219] would change a speech style for each of the agents).
With respect to claim 3, Wood teaches the agent control device of claim 2, wherein a user is able to select one speech style from among a plurality of the speech styles (e.g. by selecting SIRI, ALAXA and/or GOOGLE ASSISTANT, as suggested in [0201]-[0202], [0219], a user is able to select one speech style from among a plurality of the speech styles).
With respect to claim 4, Wood teaches the agent control device of claim 1, wherein: the reporting section includes a display device (e.g. the reporting section includes display 104 [0227], see also [0148]); and the processor is configured to change an identifying image for identifying each respective agent (e.g. overruling the selected digital assistant 180 [0102]-[0103] suggest to change an identifying image for identifying each respective agent i.e. each of AMAZON ALEXA. SIRI, CORTANA, GOOGLE ASSISTANT disclosed in [0201]-[0202], [0219] is to change an identifying image for identifying their respective agent).
With respect to claim 5, Wood teaches the agent control device of claim 1, wherein: in a case in which a second agent is executed while a first agent is being executed and a function executed by the second agent relates to a function of the first agent being executed (e.g. Voice platform 192 may overrule the selected digital assistant 180 because some digital assistants 180 may perform certain types of tasks better than other digital assistants 180. [0102] suggest a case in which a second agent is executed while a first agent is being executed and a function executed by the second agent relates to a function of the first agent being executed), the processor is configured to maintain a reporting style of the first agent and to not change to a reporting style of the second agent (e.g. when voice platform 192  determines that the digital assistant 180 selected based on the detected trigger word does  perform the requested task as well as another digital assistant 180 as suggested in [0102], the processor is configured to maintain a reporting style of the first agent and to not change to a reporting style of the second agent i.e. stopping the overruling of [0102]-[0103]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675